Citation Nr: 1032989	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by the 
RO.  The Board remanded the issue on appeal in June 2007 and May 
2009 for additional development of the record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The currently demonstrated hepatitis C is not shown as likely 
as not to be due to verifiable events or incidents of the 
Veteran's period of active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the veteran by correspondence dated in 
March 2004 and April 2009.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in April 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with VA liver 
examinations to assess the current nature and etiology of his 
claimed hepatitis C.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran was 23 years old when he entered service.  He asserts 
that his current hepatitis C is due to event or incident of his 
period of service.  Specifically, the Veteran contends that he 
developed hepatitis C as a result of inoculations and medication 
injections associated with dental treatment he received during 
service.  

Service treatment records include a May 1975 enlistment report of 
medical history wherein the Veteran acknowledges pre-service 
treatment for venereal disease.  In a July 1975 Dental Health 
Questionnaire, the Veteran acknowledged being treated for 
gonorrhea in January 1974.  During basic training in August 1975, 
he was treated for a fever of unknown origin (FUO).  The 
following day, he felt better.  During service, the Veteran 
received vaccinations against various diseases.  Additionally, 
the record indicates that the Veteran had some dental procedures 
performed during his period of service.  His May 1977 separation 
physical examination report and report of medical history are 
silent for symptoms indicative of hepatitis C. 

Subsequent to service, a hospital course from July 1985 to 
September 1985 documents the Veteran's detoxification from a 15 
year history of heroin use.  This means that heroin use would 
have pre-dated service by five years.  The Veteran denied a 
history of hepatitis, endocarditis or cellulitis and objective 
laboratory data was negative for hepatitis surface antigen.  
Hospital course from February 1988 to April 1988 documents 
detoxification treatment the Veteran received for relapse of drug 
use following the death of his step-father.  The Veteran reported 
using one bag of heroin per day and intravenous cocaine.  He also 
reported a history of sharing needles; however, his history was 
negative for hepatitis.  He claimed to have started using heroin 
12 years earlier, which would have been during service.  

January 1999 VA laboratory results support a diagnosis of 
hepatitis C.  The examiner indicated the Veteran was a reasonable 
candidate for interferon/ribavirin therapy and advised the 
Veteran to abstain from alcohol use because alcohol might 
accelerate the hepatoxicity of hepatitis C.  An October 1999 VA 
treatment record, confirmed the diagnosis.  In a March 2000 VA 
treatment record, the diagnosis was hepatitis C, genotype 1B.

In an April 2004 VA examination report, the examiner noted the 
claims file documented a history of hepatitis C, diagnosed in 
approximately 2000.  The Veteran reported his main symptoms 
included fatigue and lack of energy.  He denied having nausea or 
vomiting; however, he did have occasional abdominal pain, mostly 
in the left upper quadrant.  The Veteran's reported hepatitis C 
risk factors included a history of IV drug abuse in and out of 
service and multiple sexual partners in and out of service.  The 
Veteran reported that he was hospitalized during service for an 
elevated temperature, GI symptoms, and some weight loss; an exact 
diagnosis was apparently not given.  Following the examination, 
the diagnosis was history of hepatitis C.  Liver function test 
were normal, indicative of arrested disease.

During a June 2008 VA examination, the examiner reported that the 
claims folder, service medical records and previous examination 
had been "thoroughly reviewed."  The examiner reported the 
Veteran's hepatitis C risk factors, including intravenous drug 
use subsequent to service (1977-mid 1980's), intranasal cocaine 
use during service, and high risk sexual activity with several 
sexual partners during and subsequent to service.  The Veteran 
had never had hemodialysis and he did not have any tattoos or 
body piercings.  He had not shared toothbrushes or razor blades 
and had not had any acupuncture with nonsterile needles.  The 
Veteran had not had any blood transfusions or been exposed to any 
contaminated bloods or fluids that he was aware of.  Other 
reported hepatitis C risk factors included being subjected to 
Vacuject immunization while in service (a type of immunization 
technique used in the military that was discontinued secondary to 
risk of transmission of communicable diseases) and having several 
dental procedures done in service.    The examiner also noted 
that there was documentation of the Veteran having been 
hospitalized with some type of illness during his period of 
service; however, the exact illness was not clearly defined in 
the claims file or service treatment records.

The examiner noted that the Veteran was formally diagnosed with 
hepatitis C in approximately June 1998. The Veteran described 
having chronic tiredness and fatigue, especially at the end of 
the day.  He had occasional left upper quadrant pain but did not 
report any nausea, vomiting or diarrhea.  He was constantly 
attempting to lose weight in an attempt to control his diabetes.  
Following the examination, the examiner explained that the 
Veteran's military risk factors included the Vacuject 
immunization he received, numerous dental procedures and the 
Veteran's use of intranasal cocaine.  However, the examiner 
stated that the predominant risk factor was most likely the use 
of IV drugs which the Veteran reported he engaged in out of the 
service.

In a July 2009 VA examination report, the examiner indicated the 
claims file had been reviewed.  The examiner noted that the 
Veteran reported using drugs intravenously subsequent to his 
period of service until the mid 1980's.  The Veteran also 
admitted to engaging in intranasal cocaine use during his period 
of service; however, this was reportedly unverifiable.  
Additionally, the Veteran reported engaging in high risk sexual 
activity with several sexual partners both during and subsequent 
to service; again, this was reportedly unverifiable.  The final 
documented hepatitis C risk factor that was verifiable was 
immunization by Vacuject, which was the immunization technique 
used by the military prior to being abandoned due to risk of 
transmission of communicable disease.

The examiner opined that it was less likely than not that the 
Veteran developed hepatitis C as a result of a verified event 
during the active service.  The examiner explained that the main 
risk factor for contracting hepatitis C was the Veteran's illicit 
intravenous drug abuse he admitted engaging in after service 
until the mid 1980's.  To that end, the examiner explained that 
the exposure potential for hepatitis C contraction from 
intravenous drug use would be a lot higher, percentage wise, than 
compared to the exposure risk from the amount of Vacuject 
immunizations the Veteran received while in service.  However, 
the examiner also commented that if "non-verifiable" events 
such as intranasal cocaine use and the high risk sexual activity 
with several sexual partners, the opinion would be restated to 
say that it would be as likely as not that the Veteran developed 
hepatitis C as a result of event during the active service.

Given its review of the record, the Board finds that the 
Veteran's hepatitis C was not likely due to event or incident of 
his period of active service.  In this regard, in the June 2008 
VA examination report, the examiner opined that the chronic 
hepatitis C was as likely as not related to the Veteran's 
military service.  To that end, the examiner listed the Veteran's 
military risk factors including Vacuject immunization he 
received, numerous dental procedures and the Veteran's use of 
intranasal cocaine.  The examiner did admit that the predominant 
risk factor was most likely the use of intravenous drugs which 
the Veteran reported he engaged in out of the service.  

The Board is aware that in the July 2009 VA examination report, 
the examiner (who rendered the June 2008 opinion) opined that it 
was less likely than not that the Veteran developed hepatitis C 
as a result of a verified event during the active service.  To 
that end, the examiner explained that the main risk factor for 
contracting hepatitis C was the Veteran's illicit intravenous 
drug abuse he admitted engaging in after service until the mid 
1980's (this was also noted in the June 2008 VA examination 
report).  In this regard, the examiner explained that the 
exposure potential for hepatitis C contraction from intravenous 
drug use would be a lot higher, percentage wise, than compared to 
the exposure risk from the amount of Vacuject immunizations the 
Veteran received while in service.  However, the examiner also 
that considering the other "non-verifiable" events such as 
intranasal cocaine use and the high risk sexual activity with 
several sexual partners, the opinion would be restated to say 
that it would be as likely as not that the Veteran developed 
hepatitis C as a result of event during the active service.  

The Board notes that the Veteran has consistently stated he 
engaged in intranasal cocaine use and high risk sexual activity 
with several sexual partners during his period of service and had 
dental procedures done in service. However, by his own admission 
at the time enlistment, he also was treated for a sexually 
transmitted disease prior to service (January 1974).  The Veteran 
is certainly competent to report his experiences and the Board 
has no reason to doubt the veracity of his statements.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Further in support of his contentions, the 
Board notes that the service treatment records indicate that the 
Veteran received treatment for gonorrhea prior to and during 
service, and had dental procedures performed during his period of 
service.

However, in during a 1985 VA hospitalization, the Veteran 
admitted to heroin use for 15 years, indicating that his 
potential exposure to hepatitis C began long before his entry 
into service.  The track marks on his skin confirmed the 
intravenous drug abuse.  The Board finds this statement is of 
greater probative value that his later statements.  It was made 
without the possibility of being a self-serving statement, 
inasmuch as hepatitis C had not yet been diagnosed, and there was 
intent by the Veteran to seek treatment for the disease at that 
time.  Further, service connection is premised on the 
confirmation of verifiable events and incidents.  In this regard, 
the Veteran stated that he was treated in service for a fever, 
with fatigue, malaise and weight loss.  On the surface, this is 
true.  However, the fever, treated in basic training, resolved 
within a day or two, and no other treatment for similar symptoms 
is documented in the STRs.  He was also treated in service on one 
occasion for a sexually transmitted disease.  However, he was 
treated prior to service for the same disease.  

Finally, the VA physician noted in the July 2009 VA medical 
examination report that considering only those events that could 
be verified, then hepatitis C did not develop as a results of 
events in service.  In conclusion, service connection is denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


